EXHIBIT 10(k)

 

 

 

            Employee:                                                          
                                           

            Number of Shares:     
                                                                                   

            Date of Award:          
                                                                        
          

            Per share fair market value on grant date:                 
                                   

 

            Restrictions lapse on the Dates and as to the number of shares set
forth below:

 

                        Date                                        Number of
Shares

 

 

 

 

RESTRICTED STOCK AGREEMENT

 

            This Restricted Stock Agreement ("Agreement") is made as of the
award date set forth above, between FIRSTBANK CORPORATION, a Michigan
corporation ("Firstbank" or the "Company"), and the employee named above
("Employee").  The Employee is employed by _______________________, a
wholly-owned subsidiary of the Company.

 

            The Firstbank Corporation 2006 Stock Compensation Plan (the "Plan")
is administered by the Compensation Committee of Firstbank Corporation's Board
of Directors (the "Committee").  The Committee has determined that Employee is
eligible to participate in the Plan.  The Committee has awarded restricted stock
to Employee, subject to the terms and conditions contained in this Agreement and
in the Plan.

 

            Employee acknowledges receipt of a copy of the Plan and accepts this
restricted stock award subject to all of the terms, conditions, and provisions
of this Agreement and the Plan.

 

            1.         Award.  Firstbank Corporation hereby awards to Employee
shares of Firstbank Corporation's common stock, no par value, as set forth
above, and subject to restrictions imposed under this Agreement and the Plan
("Restricted Stock").

 

            2.         Transferability.  Until the restrictions lapse as to
shares of Restricted Stocks at the dates set forth above, the Restricted Stock
granted under this Agreement is not transferable by Employee except (a) to the
Company in the event of Employee's death or disability, or (b) by will or
according to the laws of descent and distribution.  If during the Restricted
Period Employee assigns, pledges, transfers, or otherwise disposes of the
Restricted Stock, voluntarily or involuntarily, except as permitted by this
Agreement or the Plan, Employee shall lose all rights to the Restricted Stock,
and all Restricted Stock shall promptly be surrendered to the Company. 
Firstbank Corporation shall place an appropriate legend upon any certificate
representing shares of Restricted Stock awarded under this Agreement.

 

1

--------------------------------------------------------------------------------



            3.         Lapsing of Restrictions.  Except as otherwise provided in
this Agreement, the restrictions imposed on the shares of Restricted Stock
awarded pursuant to this Agreement shall lapse on the dates set forth above. 
The period during which the Restricted Stock is subject to restrictions imposed
by the Plan and under this Agreement shall be known as the "Restricted Period."

 

            4.         Securities Laws.  Employee hereby represents and warrants
that Employee is acquiring the Restricted Stock award under this Agreement for
Employee's own account and investment and without any intent to resell or
distribute the Restricted Stock.  Employee shall not resell or distribute the
Restricted Stock after the Restricted Period except in compliance with such
conditions as Firstbank Corporation may reasonably specify to ensure compliance
with federal and state securities laws.

 

            5.         Termination of Employment.

 

(a)        General.  Employee's right to the shares of Restricted Stock awarded
under this Agreement as to which the restrictions have not lapsed shall cease
and terminate immediately upon Employee's termination of employment with
Firstbank Corporation or any of its subsidiaries during the Restricted Period
for any reason other than Employee's death, disability or retirement.

 

(b)        Death, Disability or Retirement.  In the event Employee terminates
employment during the Restricted Period because of death, disability or
retirement, Employee's right to the Restricted Stock shall vest as of the
termination date, and Employee may then transfer the shares free of restrictions
under the Plan or this Agreement, except for restrictions specified by the
Company to ensure compliance with federal and state securities laws. 
“Retirement” shall mean retirement at age 62 or over, with at least 5 years of
service (or such other age as may be approved by the Board of Directors of the
Corporation).

 

            6.         Corporate Changes.  In the event of any stock dividend,
stock split, recapitalization, merger, consolidation, combination, or exchange
of shares, the aggregate number and class of shares awarded under this Agreement
are subject to adjustment as provided in the Plan.  No fractional shares shall
be issued, and any fractional shares resulting from adjustments shall be
eliminated, with an appropriate cash adjustment.  The Restricted Stock shall
vest upon the occurrence of a Change in Control, and the shares may be
transferred free of the restrictions under the Plan and this Agreement, except
for restrictions that the Company may reasonably specify to ensure compliance
with federal and state securities laws; provided, however, that if the vesting,
when considered with all payments and benefits from the Company to Employee,
constitutes a "parachute payment" under Section 280G(b)(2) of the Code, then
Employee's rights to the Restricted Stock shall vest only to the extent that the
aggregate present value of all payments and benefits in the nature of
compensation to which Section 280G(b)(2) applies does not exceed two hundred
ninety-nine percent of Employee's Average Annual Compensation.

 

            7.         Employment by Firstbank Corporation.  The award of
Restricted Stock under this Agreement shall not interfere with or limit in any
way the right of the Company or any of its subsidiaries to terminate Employee at
any time or confer upon Employee any right to continue in the employ of the
Company or any of its subsidiaries.



2

--------------------------------------------------------------------------------





 

            8.         Shareholder Rights.  During the Restricted Period,
Employee shall have all rights of a shareholder with respect to the Restricted
Stock, including (a) the right to vote any shares at shareholders' meetings, (b)
the right to receive, without restriction, all cash dividends paid with respect
to the Restricted Stock, and (c) the right to participate with respect to the
Restricted Stock in any stock dividend, stock split, recapitalization, or other
adjustment in the common stock of the Company or any merger, consolidation, or
other reorganization involving an increase or decrease or adjustment in the
Company's common stock.  Any new, additional, or different shares or other
security received by Employee pursuant to any stock dividend, stock split,
recapitalization, or reorganization shall be subject to the same terms,
conditions, and restrictions as those relating to the Restricted Stock for which
such shares were received.  After the Restricted Stock vests, Employee shall
have all shareholder rights, including the right to transfer the shares, subject
to such conditions as the Company may reasonably specify to ensure compliance
with federal and state securities laws.

 

9.         Withholding.  The Company or a subsidiary shall make such provisions
as it deems appropriate for the withholding of any taxes determined to be
required to be withheld in connection with the award of Restricted Stock to
Employee or the lapse of restrictions. Withholding may be satisfied by delivery
to the Company of previously owned common stock.

 

            10.       Effective Date.  This award of Restricted Stock shall be
effective as of the date first set forth above.

 

            11.       Amendment.  This Agreement shall not be modified except in
a writing executed by the parties hereto.

 

            12.       Plan Controls.  The Plan is incorporated in this Agreement
by reference.  Capitalized terms not defined in this Agreement shall have those
meanings provided in the Plan.  In the event of any conflict between the terms
of this Agreement and the terms of the Plan, the provisions of the Plan shall
control. 

 

 

 

 

 

[Signatures appear on the following page.]

3

--------------------------------------------------------------------------------



            This Restricted Stock has been awarded by Firstbank Corporation by
authority of its Compensation Committee.

 

 

 

FIRSTBANK CORPORATION

 

 

 

 

 

By                                                                  

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

                                                                       

Signature

 

 

 

 

 

                                                                       

Print Name

 

 

 

 

Note to Employees:    Important tax consequences are determined by whether the
Employee receiving a Restricted Stock award files an election with the Internal
Revenue Service pursuant to Section 83 of the Internal Revenue Code of 1986, as
amended.  By signing this Restricted Stock Agreement Employee agrees that he or
she is not relying on the Company for any tax advice.

 

 

4

